Eustis, J.,

delivered the opinion of the court.
In this case a sequestration was obtained at the instance of the plaintiff, on the affidavit of a person styling himself her agent. It is admitted, that at the time the affidavit was made the plaintiff was present in the city, and not prevented by sickness or other physical cause, from making the affidavit herself. The article two hundred and seventy-six of the *93Code of Practice, pre-supposes that the affidavit in a case of sequestration is to be made by the plaintiff.
The article 276 of the Code of Practice, •presupposes that the affidavit in a case of sequestration is to be made by the plaintiff; and when he is present, and no proper cause assigned to prevent him, the affidavit of the agent will not be sufficient.
Where the plaintiff is present, and no proper cause is assigned for his not making the affidavit, the oath of his agent is, in our opinion, not sufficient to authorise the issuing of a writ of sequestration.
It is, therefore, ordered, adjudged and decreed, that the judgment of the parish court be affirmed, with costs.